In an action by- an infant to recover damages for personal injuries, and by his father for medical expenses and loss of services, the appeal is from a judgment, entered after trial before the court without a jury, dismissing the complaint. The infant was injured when his finger was caught between a door jamb and the hinge edge of the door while the door was being closed. There was no proof that respondents’ employee, who allegedly closed the door, was then aware of the position of the infant’s finger. Judgment unanimously affirmed, without costs. In our opinion, appellants failed to establish any negligence on the part of the respondents. (Cf. Bosen v. Bronx Hosp., 308 N. Y. 925; L’Hommedieu v. Delaware, Lackawanna <& Western B. B. Co., 258 Pa. 115.) Present — Nolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.